IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 98-30998
                       (Summary Calendar)




In Re: HARRY J. MOREL, St. Charles Parish
District Attorney; KURT SINS, St. Charles
Parish Assistant District Attorney,

                                                        Petitioners,
MURPHY MARTIN COMARDELLE,

                                               Plaintiff-Respondent.

                        Consolidated with



                   Nos. 98-31001 and 98-31222



MURPHY MARTIN COMARDELLE,

                                                Plaintiff-Appellee,

versus

POLLIS HERNANDEZ, also known as Pookie
Hernandez; ET AL.,

                                                         Defendants,

HARRY J. MOREL, St. Charles Parish District
Attorney; KURT SINS, St. Charles Parish
Assistant District Attorney,

                                              Defendants-Appellants.

                       - - - - - - - - - -
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                          (98-CV-679-I)
                       - - - - - - - - - -
                               July 25, 2000

Before POLITZ, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Petitioners Harry J. Morel and Kurt Sins request rehearing of

our affirmance of the district court’s refusal to grant their

motion to dismiss, on the basis of absolute immunity, the claims

filed against them under 42 U.S.C. § 1983 in their official

capacities. As the claims brought against Morel and Sins have all

effectively been dismissed, we grant rehearing and reverse the

district court’s ruling only insofar as it failed to grant the

Defendant-Appellants’ motion to dismiss the claims brought against

them in their official capacities.1

     Plaintiff-Appellee initially brought these claims against

Morel    and   Sins   and   against   the   St.   Charles   Parish   District

Attorneys Office (“the DA’s office”).             Shortly thereafter, by ex

parte motion, Plaintiff voluntarily dismissed inter alia all claims

against the DA’s office and that order was entered by the district

court.    Several months later, Defendant-Appellants filed a motion

to dismiss the claims brought against them, asserting defenses of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
       To decide this case, it is not necessary to address the
jurisdictional issue advanced by the prosecutors, of immunity
under the Eleventh Amendment. As all claims against Defendant-
Appellants have been dismissed, the question of Eleventh
Amendment immunity has been rendered moot.

                                       2
absolute and qualified immunity as well as Eleventh Amendment

immunity.      The district court granted that motion in part, on the

grounds of absolute prosecutorial immunity, dismissing all claims

brought against Morel and Sins in their individual capacities.

Holding that the plaintiff’s complaint also asserted claims against

Defendants-Appellants in their official capacity, the district

court refused to dismiss those claims.

      “[A] suit against a state official in his or her official

capacity is not a suit against the official but rather is a suit

against the official’s office.”2             The claims brought by Plaintiff-

Appellee against Morel and Sins in their official prosecutorial

capacities are thus claims against the DA’s office.                When the court

granted Plaintiffs’ motion and entered an order dismissing their

claims against the DA’s office, the court effectively dismissed the

claims    brought     against    Morel       and    Sins    in    their   official

prosecutorial capacities.        The district court therefore erred in

not formally dismissing the claims asserted against Defendants-

Appellants in their official capacities.

      We grant the Defendants-Appellants’ motion for rehearing and

now   affirm    the   district   court       to    the   extent   it   granted   the

Defendants-Appellants’ motion to dismiss the claims brought against

them in their individual capacities on the grounds that those

claims are barred by absolute prosecutorial immunity; however, we



      2
       Will v. Michigan, 491 U.S. 58, 71, 109 S. Ct. 2304, 2312
(1989).

                                         3
reverse that order insofar as it failed to dismiss the claims

brought against the prosecutors in their official capacities and

remand to the district court to enter an order dismissing the

claims.3

MOTION FOR REHEARING GRANTED; DISTRICT COURT AFFIRMED IN PART,

REVERSED IN PART, and REMANDED WITH INSTRUCTIONS.




     3
       Three other motions were filed in this matter. Defendant-
Appellants filed a motion to strike the exhibits attached to
plaintiff-appellee’s response to the petition for rehearing. The
Louisiana District Attorney Association filed a motion to file an
amicus brief on behalf of Morel and Sins. Finally, Plaintiff-
Appellee filed a motion for leave to file a response to the
amicus brief of the Louisiana District Attorney Association. The
motion to strike and the motion to file an amicus brief are
denied. Leave to file a response brief is denied as moot.

                                4